DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 14, 2021 are acknowledged.
Examiner acknowledges amended claims 1, 12, 21 and 32.
Examiner acknowledges cancelled claims 11, 31 and 33.


Claim Rejections - 35 USC § 112
Claims 1-10, 12, 14-30, 32, 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claims 1, 12, 21 and 32 are rendered indefinite because it is unclear if the functionality of the silicone polymer is an epoxy group OR a modified epoxy.  Applicant’s specification discloses a silicone polymer having an epoxy functional group in paragraphs 0037 and 0086.  Paragraph 0086 of Applicant’s specification provides examples of epoxy-modified silicone emulsions which include a silicone polymer having an epoxy functionality.  A modified epoxy can be an epoxy group that is modified with a functional group or treatment.  An epoxy-modified moiety has a much narrower limitation than that of a silicone polymer having an epoxy moiety.  
	Claim 32 is not commensurate in scope with claim 21 from which it depends.  Claim 21 recites that the epoxy-modified moiety is present in the range of about 1 weight percent to 10 weight percent of the functional silicone polymer.  Claim 32 recites that the epoxy-modified moiety is present in an amount equal to or greater than about 1 weight percent of the functional silicone polymer.  Claim 32 recites a range that is outside of the range as claimed in claim 21.  Claim 32 recites a range that can exceed 10 weight percent of the functional silicone polymer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Cauvin et al., U.S. Pre Grant Publication 2011/0039753.

	Regarding claims 1 and 18-19, Cauvin discloses and oil-in-water emulsion containing a silicon compound in fabric care composition [0019].  Paragraph 0064 discloses that composition can include any organopolysiloxane.  Paragraphs 0068-0069 discloses that the 

	Regarding claim 2, paragraph 0087 discloses that the clay can include montmorillonite, bentonite, beidellite, hectorite or saponite.

	Regarding claims 15 and 16, paragraph 0074 discloses that the composition can include nonionic surfactants.


Claim(s) 1-6, 9-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Wang et al., U.S. Pre Grant Publication 2012/0077725.
	Regarding claims 1, Wang discloses in paragraphs 0011-0012 a fabric care composition for treating textiles wherein the composition is an emulsion comprising a mixture of a hydrophobic fluid comprising silicone containing moieties dispersible in water and a particulate material having a particle size ranging from 1 nm to about 10,000 nm.  Paragraph 0023 discloses that the term fabric refers to natural, artificial or synthetic fibers.  Paragraph 0035 discloses that the hydrophobic fluid comprising silicon containing moieties wherein the hydrophobic fluid can include as an epoxy silicone [also see reference claim 10].  Paragraph 0055 discloses that the particulate material can include clay particles.

	Regarding claims 2-4, paragraph 0055 discloses that the particulate material can include a synthetic layered LAPONITE [synthetic hectorite].  

	Regarding claims 5-6, paragraph 0054 discloses that the particulate material can be in the form of a flake [flat/disc].

	Regarding claims 9-10, paragraph 0023 discloses that the fabric can include polyester fabrics, nylon fabrics and olefin fabrics.

	Regarding claims 15-16, paragraph 0013 discloses that the composition can include as non-ionic surfactant.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., U.S. Pre Grant Publication 2012/0077725.
	Wang, above, remains relied upon for claim 1.
	Regarding claim 7, paragraph 0012 discloses that the particulate material has a particle size ranging from 1 nm to about 10,000 nm. Paragraph 0055 discloses that the particulate material can include clay particles. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 13 is allowed.  Applicant claims a soil resistant surface treatment composition for carpeting as recited in claim 13.  The closest prior art, Wang et al., U.S. Pre Grant Publication 2012/0077725, teaches in paragraphs 0011-0012 a fabric care composition for treating textiles wherein the composition is an emulsion comprising a mixture of a hydrophobic fluid comprising silicone containing moieties dispersible in water and a particulate material having a particle size ranging from 1 nm to about 10,000 nm.  Paragraph 0023 discloses that the term fabric refers to natural, artificial or synthetic fibers.  Paragraph 0035 discloses that the hydrophobic fluid comprising silicon containing moieties wherein the hydrophobic fluid can include as an epoxy silicone [also see reference claim 10].  Paragraph 0055 discloses that the particulate material can include clay particles.  Wang fails to teach or suggest the epoxy is present in an amount equal to or less than about 10 weight percent of the functional silicone polymer.  

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786